      Case 2:19-mc-00185-KS-MTP Document 5 Filed 01/07/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

 RONNIE-LOUIS-MARVEL:                                                                  PLAINTIFF
 KAHAPEA
 V.                                                  CIVIL ACTION NO. 2:19-mc-185-KS-MTP

 HAWAII STATE FEDERAL
 CREDIT UNION; BANK OF                                                             DEFENDANTS
 AMERICA; and DAVE SMITH
 MOTORS


                                  ORDER OF DISMISSAL

       This matter is before the Court to follow up on the prior Order to Show Cause entered

on December 5, 2019 [3]. As stated in the Order, the Court’s concern was whether there is

subject matter jurisdiction in this case, wherein Plaintiff has sought confirmation of an

arbitration award under 9 U.S.C. §9.

       On November 20, 2019, Plaintiff, Ronnie-Louis-Marvel: Kahapea, proceeding pro se,

filed a Special Action for Confirmation of Arbitration Award/Application for Confirmation

and Enforcement of Arbitration Award [1]. In this action, Plaintiff seeks to confirm an

arbitration award against Hawaii State Federal Credit Union, Dave Smith Motors, and Bank

of America. He contends there is jurisdiction under 28 U.S.C. § 1332 based on the diversity

of the parties. [1] at p. 2. However, Mr. Kahapea states in his pleading that he is a resident of

Volcano, Hawaii and that “Adverse Party Hawaii State Federal Credit Union has offices and

resides in Honolulu, Hawaii 96808.”

       “Federal courts have limited jurisdiction, and a claim is properly dismissed for lack of

subject matter jurisdiction when the court lacks statutory or constitutional power to adjudicate

the claim.” Crawford v. U.S. Dep't of Homeland Sec., 245 Fed. Appx. 369, 374 (5th Cir. 2007)
     Case 2:19-mc-00185-KS-MTP Document 5 Filed 01/07/20 Page 2 of 3




(citing Home Builders Ass'n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th

Cir.1998)). The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16, does not grant federal

jurisdiction. See Vaden v. Discover Bank, 556 U.S. 49 (2009); Moses H. Cone Memorial

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n. 32 (1983). Thus, there must be some other

grounds, such as diversity jurisdiction under 28 U.S.C. § 1332 or federal question jurisdiction

under 28 U.S.C. § 1331, in order for this Court to entertain a petition under the FAA to confirm

an arbitration award. See, generally, Magruder v. Fidelity Brokerage Svcs. LLC, 818 F.3d 285

(7th Cir. 2016); see also Wisc. Comm’r of Ins. v. Cal. Reinsurance Mgt. Corp., 819 F. Supp.

797, 800 (E.D. Wisc. 1993) (citing numerous federal court decisions that have held that the

jurisdictional requirements contained in 9 U.S.C. § 4 apply to proceedings brought under 9

U.S.C. § 9).

       In his initial Motion for confirmation, Plaintiff asserts diversity jurisdiction under 28

U.S.C. § 1332, which requires complete diversity in that “all persons on one side of the

controversy be citizens of different states than all persons on the other side.” Harvey v. Grey

Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (quoting McLaughlin v. Mississippi

Power Co., 376 F.3d 344, 353 (5th Cir. 2004)). Because the pleading indicates that Plaintiff

and Defendant, Hawaii State Federal Credit Union, are both citizens of the state of Hawaii,

the Court ordered Plaintiff to show cause why the action should not be dismissed for lack of

subject matter jurisdiction.

       “The burden of proving that complete diversity exists rests upon the party who seeks

to invoke the court's diversity jurisdiction.” Stafford v. Mobil Oil Corp., 945 F.2d 803, 804

(5th Cir.1991). Plaintiff responded to the show cause Order by filing an Affidavit in Notice

and Response Upon Order to Show Cause [11] on December 26, 2019, wherein Plaintiff does


                                               2
      Case 2:19-mc-00185-KS-MTP Document 5 Filed 01/07/20 Page 3 of 3




not address, let alone establish this Court’s subject matter jurisdiction. As for the diversity of

citizenship, Plaintiff’s response fails to even speak to Hawaii State Federal Credit Union’s

citizenship. Plaintiff states only that Hawaii State Federal Credit Union is “party to the Payor-

in-Fact of the accumulated Damages . . . .” This is wholly insufficient to establish subject

matter jurisdiction.

       Therefore, because the Court finds there is not complete diversity of the parties, there

is no jurisdiction under 28 U.S.C. § 1332. Plaintiff has failed to adequately show cause why

this case should not be dismissed for lack of subject matter jurisdiction. Accordingly, it is

hereby ORDERED that this case is dismissed for lack of subject matter jurisdiction.

       SO ORDERED AND ADJUDGED this 7th day of January 2020.



                                                      /s/ Keith Starrett __________________
                                                      KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE




                                                3
